United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1832
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                 Jamie Todd Bjerke

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                             Submitted: April 13, 2018
                               Filed: August 7, 2018
                                   [Unpublished]
                                   ____________

Before SMITH, Chief Judge, WOLLMAN and LOKEN, Circuit Judges.
                             ____________

PER CURIAM.

      Jamie Bjerke pleaded guilty to being a felon in possession of a firearm after
police found a loaded handgun in his bedroom. At sentencing, the district court1


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
assigned Bjerke a base offense level of 20 because of his conviction for Minnesota
simple robbery, a crime of violence. The court also imposed an enhancement for
possessing a weapon in connection with another felony offense. Bjerke challenges
these decisions. He also asserts that his within-Guidelines sentence is substantively
unreasonable. We affirm.

                                      I. Background
       In July 2015, a police officer stopped Bjerke’s vehicle in Rochester, Minnesota,
and arrested him for an active state warrant. In a search incident to the stop, the officer
found a rifle and ammunition, along with various items related to recent local
burglaries in the vehicle. These items included stolen property, surveillance
equipment, a screwdriver, and a sledge hammer. Bjerke was taken into custody but
released in late November 2015.

      After his release, Bjerke soon became a suspect in several burglaries and a
motor vehicle theft in the Rochester area. In mid-December, officers spotted the stolen
vehicle near Bjerke’s girlfriend’s residence. The officers made contact with the
homeowner, who allowed them to enter. Inside the bedroom where Bjerke was
staying, the officers found Bjerke’s driver’s license, a loaded handgun, a small amount
of marijuana, and “two pry bars.” Second Revised Presentence Investigation Report
(PSR) at 3, 5, No. 0:16-cr-00073-MJD (D. Minn. Apr. 6, 2017), ECF No. 56.

       Bjerke had a substantial prior criminal history. He had a conviction for second-
degree burglary, a conviction for simple robbery, and five convictions for third-degree
burglary, all under Minnesota law. At least one of Bjerke’s prior burglary offenses
involved the use of a pry bar. Following his indictment, Bierke pleaded guilty to
possessing a handgun while being a felon, in violation of 18 U.S.C. § 922(g)(1) and
924(a)(2). Bjerke was ultimately sentenced to 120 months in prison, the top of his
calculated Guidelines range.



                                           -2-
       Bjerke now challenges three sentencing decisions of the district court. First, he
disputes the district court’s determination that his simple robbery conviction in
Minnesota was for a crime of violence. Second, he challenges the court’s imposition
of a four-level enhancement under U.S.S.G. § 2K2.1(b)(6)(B) for possessing a firearm
or ammunition in connection with another felony offense. Finally, he argues his
sentence is substantively unreasonable and an abuse of the district court’s discretion.
While this appeal was pending, Bjerke moved this court to stay his case. We deny the
motion to stay and affirm.

                                    II. Discussion
                1. Minnesota Simple Robbery as a Crime of Violence
       Bjerke first argues that his prior Minnesota simple robbery felony is not a
conviction for a crime of violence. The district court held that the conviction is a
crime of violence under the Guidelines, both under the force clause and as an
enumerated offense. We review de novo the determination that a prior conviction is
for a crime of violence under the Guidelines. United States v. Maid, 772 F.3d 1118,
1120 (8th Cir. 2014) (citing United States v. Craig, 630 F.3d 717, 723 (8th Cir.
2011)).

        Guideline § 2K2.1(a)(4)(A) directs a sentencing court to apply a base level of
20 “if the defendant committed any part of the instant offense subsequent to sustaining
one felony conviction of . . . [a crime of violence].” A crime of violence is

      any offense under federal or state law, punishable by imprisonment for
      a term exceeding one year, that—

      (1) has as an element the use, attempted use, or threatened use of
      physical force against the person of another, or

      (2) is murder, voluntary manslaughter, kidnapping, aggravated assault,
      a forcible sex offense, robbery, arson, extortion, or the use or unlawful
      possession of a firearm . . . or explosive material . . . .

                                          -3-
U.S.S.G. § 4B1.2(a) (emphases added). In determining whether an offense is a crime
of violence, we use the “categorical approach, looking to the elements of the offense
as defined in the . . . statute of conviction rather than to the facts underlying the . . .
conviction.” United States v. Parrow, 844 F.3d 801, 802 (8th Cir. 2016) (per curiam)
(ellipses in original) (quoting United States v. Dawn, 685 F.3d 790, 794 (8th Cir.
2012)).

       Bjerke’s conviction qualifies as a violent felony under the force clause. See
U.S.S.G. § 4B1.2(a)(1). Convictions that qualify necessarily involve “violent
force—that is, force capable of causing physical pain or injury to another person.” Id.
(citing Johnson v. United States, 559 U.S. 133, 140 (2010) (interpreting identical
definition of “violent felony” under the Armed Career Criminal Act (ACCA))).2 The
statute under which Bjerke was convicted provides:

      Whoever, having knowledge of not being entitled thereto, takes personal
      property from the person or in the presence of another and uses or
      threatens the imminent use of force against any person to overcome the
      person’s resistance or powers of resistance to, or to compel acquiescence
      in, the taking or carrying away of the property is guilty of robbery and
      may be sentenced to imprisonment for not more than ten years or to
      payment of a fine of not more than $20,000, or both.

Minn. Stat. Ann. § 609.24. We have held that a conviction under this statute is a
violent felony. See United States v. Johnson, 526 F. App’x 708, 711 (8th Cir. 2013)
(per curiam), rev’d on other grounds, 135 S. Ct. 2551 (2015). However, Bjerke
contends that subsequent decisions have undercut this conclusion. We very recently
addressed Bjerke’s contentions, found them unavailing, and reaffirmed that a

      2
        We construe “violent felonies” under the ACCA and “crimes of violence”
under the Guidelines interchangeably. See United States v. Boose, 739 F.3d 1185,
1187 n.1 (8th Cir. 2014) (citation omitted).

                                           -4-
Minnesota simple robbery conviction categorically qualifies as a violent felony under
the ACCA’s force clause. See United States v. Libby, 880 F.3d 1011, 1015–16 (8th
Cir. 2018) (interpreting the statutory language, the relevant pattern jury instructions,
and state case law; and contrasting intervening Eighth Circuit precedent to conclude
Minnesota simple robbery is a violent felony). We are bound by the Libby decision.
See Elmore v. Harbor Freight Tools USA, Inc., 844 F.3d 764, 767 (8th Cir. 2016). For
this reason, and because we treat violent felonies and crimes of violence the same,
Boose, 739 F.3d at 1187 n.1, we affirm the determination that Bjerke’s simple robbery
conviction is a crime of violence under the Guidelines force clause. We therefore need
not address whether it also qualifies as an enumerated offense. See, e.g., United States
v. Harper, 869 F.3d 624, 627 (8th Cir. 2017).

       Bjerke asks us to stay this case, or, in the alternative, to stay the mandate,
because of the Supreme Court’s recent grant of a certiorari petition. See Stokeling v.
United States, 17-5554, 138 S. Ct. 1438 (2018). The question presented to the Court
in Stokeling is the following:

      Is a state robbery offense that includes “as an element” the common law
      requirement of overcoming “victim resistance” categorically a “violent
      felony” under [the ACCA force clause], if the offense has been
      specifically interpreted by state appellate courts to require only slight
      force to overcome resistance?

Petition for Writ of Certiorari at ii, Stokeling v. United States, No. 17-5554, 2017 WL
8686116 (U.S. Aug. 4, 2017).

       Bjerke contends that Stokeling, although interpreting a Florida robbery statute,
will undermine Libby and will “settle or simplify the issues” in this case. Appellant’s
Mot. to Stay at 12. We express no opinion on whether the Supreme Court’s future
Stokeling decision may impact Libby’s holding, or to what extent. We also decline to
stay this case in our court, or stay the mandate, based on the potential impact of a

                                          -5-
future case interpreting a different state’s robbery statute and its courts’ “slight force”
requirement. We therefore deny Bjerke’s motion to stay.

          3. Four-Level Enhancement Under U.S.S.G. § 2K2.1(b)(6)(B)
      Bjerke next argues that the district court erred in imposing an enhancement
under U.S.S.G. § 2K2.1(b)(6)(B) for possessing a weapon in connection with a felony
offense.

        A four-level enhancement is warranted when the defendant “used or possessed
any firearm or ammunition in connection with another felony offense.” U.S.S.G.
§ 2K2.1(b)(6)(B). A firearm or ammunition is possessed in connection with another
felony offense “if the firearm or ammunition facilitated, or had the potential of
facilitating, another felony offense.” U.S.S.G. § 2K2.1(b)(6)(B) cmt. n. 14(A). “All
that is required is that ‘the district court must find by a preponderance of the evidence
that another felony offense was committed, and that use or possession of the firearm
“facilitated” that other felony.’” United States v. Boots, 816 F.3d 971, 975 n.3 (8th
Cir. 2016) (per curiam) (quoting United States v. Littrell, 557 F.3d 616, 617 (8th Cir.
2009)). “The district court’s determination that the defendant possessed [a firearm] in
connection with another felony is a factual finding that we review for clear error.”
United States v. Smith, 535 F.3d 883, 885 (8th Cir. 2008) (citation omitted).

       Without objection, the district court adopted the factual allegations in Bjerke’s
PSR as factual findings, including his possession of a handgun, along with two pry
bars, found in his bedroom. The PSR also establishes that “at least one of [Bjerke’s]
commercial burglary offenses involved him gaining access to the business by prying
the door open.” PSR at 5.

         We have previously observed that someone carrying a gun while possessing an
illicit item can facilitate the commission of the possession offense because the gun’s
presence may “embolden” him. See United States v. Regans, 125 F.3d 685, 687 (8th

                                           -6-
Cir. 1997) (affirming application of the enhancement because possessing a firearm in
public along with even a personal-use quantity of drugs could “dangerously embolden
the offender”). It is true that Bjerke possessed the gun and the burglary tools in the
privacy of his home, where the Regans analysis is not always applicable. See Smith,
535 F.3d at 886 (reversing application of the enhancement because the facts were
insufficient to support the “in connection with” finding where public possession not
present). However, Bjerke has a history of burglaries, and in particular burglaries
involving traditional burglary tools. Indeed, in a prior burglary he had used a pry bar
to pry a door open. Bjerke himself also testified that he sometimes carries guns with
him because doing so “ma[kes] [him] feel more powerful.” See Sentencing Transcript
at 20, United States v. Bjerke, No. 0:16-cr-00073-MJD-FLN (D. Minn. Apr. 5, 2017),
ECF No. 66.

       On this record, it is reasonable to conclude that the possession of the
firearm—even if found within his home—emboldened Bjerke to acquire and maintain
possession of collocated burglary tools. See Statement of Reasons for Imposing
Sentence at 11, No. 0:16-cr-00073-MJD-FLN (D. Minn. Apr. 5, 2017), ECF No. 59
(finding that the firearm “had the potential of emboldening the defendant to employ
the burglary tools, to commit further acts of burglary and to safeguard stolen
property”). The court thus did not clearly err in finding by a preponderance of the
evidence that Bjerke “possessed [the] firearm in connection with possessing burglary
tools” and in applying the Guidelines § 2K2.1(b)(6)(B) enhancement. PSR at 5.3

      3
       At sentencing the district court made reference to the rifle that Bjerke
possessed in his vehicle in July, months before the crime at issue. In his reply brief,
Bjerke highlights that the rifle found in his car is not the firearm cited in the offense
of conviction. He is correct that for the district court to apply the enhancement based
on the July rifle possession, it would have had to determine whether that possession
was relevant conduct to the December possession of the pistol in Bjerke’s bedroom.
See U.S.S.G. § 2K2.1(b)(6)(B), cmt. n. 14(E)(ii); id. § 1B1.3(a)(2). Despite the court’s
statements about the rifle in July, we are satisfied that the court also made the requisite
“in connection with” finding as to the pistol in Bjerke’s bedroom in December and did

                                           -7-
                       4. Substantive Reasonableness of Sentence
       Lastly, Bjerke contends that the sentence he received was substantively
unreasonable. We review the substantive reasonableness of a sentence for an abuse
of the district court’s discretion. United States v. Johnson, 812 F.3d 714, 715 (8th Cir.
2016) (per curiam) (citation omitted). An abuse of discretion occurs if the district
court “fails to consider a relevant factor that should have received significant weight,
gives significant weight to an improper or irrelevant factor, or considers only the
appropriate factors but commits a clear error of judgment in weighing those factors.”
Id. (quoting United States v. Cook, 698 F.3d 667, 670 (8th Cir. 2012)).

       Although a district court must consider the 18 U.S.C. § 3553(a) factors in
sentencing a defendant, the court need not recite each factor, “as long as the record
makes clear that they were considered.” United States v. Fulk, 879 F.3d 859, 861 (8th
Cir. 2018) (quoting United States v. Powills, 537 F.3d 947, 950 (8th Cir. 2008)). A
district court may demonstrate that it considered “the factors by referring to some of
the statute’s relevant considerations.” United States v. Grimes, 702 F.3d 460, 471 (8th
Cir. 2012) (citation omitted). Moreover, the district court may rely more heavily on
some factors than others. United States v. Long, 870 F.3d 792, 799 (8th Cir. 2017)
(citation omitted). A defendant “must show more than the fact that the district court
disagreed with his view of what weight ought to be accorded certain sentencing
factors.” Id. (quoting United States v. Townsend, 617 F.3d 991, 995 (8th Cir. 2010)
(per curiam)). Sentences within the Guidelines range are presumptively reasonable.
See Fulk, 879 F.3d at 861 (citation omitted).

       The district court calculated Bjerke’s offense level as 25 and his criminal
history category as VI, which resulted in a Guidelines range of 110 to 120 months in
prison. We presume the within-range 120-month sentence to be reasonable subject to


not err in doing so.

                                          -8-
Bjerke’s opportunity to rebut that presumption. See id. Both Bjerke and the
government submitted sentencing memoranda, which the district court stated it had
read along with the PSR. The sentencing record shows the district court heard oral
argument regarding Bjerke’s personal past, criminal history, family support, potential
for rehabilitation, and remorse. The record further shows that the district court
considered the § 3553(a) factors. Sentencing Transcript at 26 (acknowledging that the
court “will, of course, apply the factors under Title 18, 3553(a) in this matter”). The
court specifically discussed with Bjerke his history and characteristics, such as his
multiple burglaries, his drug dependency, and his admitted enhanced confidence
gained from possessing guns. Bjerke contends that the district court focused too much
on his criminal history and overly discounted his potential for rehabilitation and his
general background. Bjerke disagrees with the weight that the district court accorded
various sentencing factors, but he has not shown that the court abused its discretion
by taking into account irrelevant or improper considerations. See Long, 870 F.3d at
799.

                                   III. Conclusion
      We affirm.
                       ______________________________




                                         -9-